Exhibit 10.1
March 9, 2011


David L. Urdal, Ph.D.


Dear Dave:


As we have discussed, you have decided to have certain of your responsibilities
reassigned effective as of March 9, 2011, and to continue your employment with
the Company as EVP and Chief Scientific Officer through December 31, 2011 (the
“Effective Date”).  Until the Effective Date, your position with Dendreon will
be governed by your Executive Employment Agreement.  In your role as EVP and
Chief Scientific Officer, you will assist with the transition of your prior
responsibilities to Dr. Mark Frohlich and will advise the senior executives of
Dendreon on such matters as they may, from time to time, request.  As
consideration for your continuing to serve Dendreon through the Effective Date,
Dendreon is offering you the following, subject to the terms and conditions of
this Agreement and your Executive Employment Agreement.


Transition Agreement:  Under this transition agreement, Dendreon will provide
you with pay and other benefits as follows:
 
·  
If you remain employed with Dendreon through the Effective Date, you will
receive your actual bonus earned for 2011, minus standard withholding and
deductions.

 
·  
Full accelerated vesting of any and all unvested stock options and restricted
stock grants.

 
·  
If you elect COBRA benefits, Dendreon will pay your health insurance premiums
under COBRA for a period of 18 months or until you are eligible to receive
comparable health benefits from another employer.

 
Medical/Dental/Vision Coverage:  Dendreon will continue to cover you under the
group medical, dental and vision plans through the last day of the month in
which your last day of work occurs.  You have the right to continue this
coverage through COBRA.  You will have 60 days from the date your coverage ends
to elect COBRA coverage.  You will receive enrollment information and forms from
our COBRA administrator in the mail shortly after your last day worked. Dendreon
will pay the COBRA premiums for a period of 18 months or until you are eligible
to receive comparable health benefits from another employer. You must return the
election form to the CORBA administrator in order to continue your coverage.
 
Other Insurance
 
The life insurance provided by Dendreon will terminate on your last day worked.
This coverage can be converted to an individual policy.  If you wish to convert
your coverage, please contact the insurance company directly.  Your base short
and long term disability plans will terminate on your last day worked. You will
be eligible to continue the Executive Disability Plan at your own expense.  You
will be receiving information on this from Kibble & Prentice shortly following
your last day worked.
 
 
 

--------------------------------------------------------------------------------

 
David L. Urdal, Ph.D.
March 9, 2011
Page Two

Accrued Vacation:  You will be paid out any vacation time that you have accrued
but not used.


Final Check:  You will receive pay through your last day worked and any accrued
vacation on the paycheck following your last day worked.  The transition
benefits outlined in this Agreement will be paid out after we receive the signed
Release Agreement and it has become effective.


Expense Reimbursement:  If you have any outstanding expenses that need to be
reimbursed, please send them, along with appropriate receipts, to Mitchell
Gold’s attention and we will ensure that they are processed and reimbursed
according to our policy.  All expenses should be submitted no later than 30 days
from the Effective Date.


Stock Options/Restricted Shares:  You will have 90 days from your last day of
continued service as either an employee or member of Dendreon’s Board of
Directors to exercise any vested stock options.  If vested options are not
exercised within such 90 day period, they will be forfeited. Information on your
vested shares can be found in your E*TRADE account.


Please feel free to contact me at 206-219-7910 should you have any further
questions.


Sincerely,
/s/ Rich Ranieri
Rich Ranieri
Executive Vice President, Human Resources
Dendreon Corporation


AGREED TO AND ACCEPTED:
 
/s/ David L. Urdal, Ph.D.
David L. Urdal, Ph.D.
Executive Vice President and Chief Scientific Officer


Attachment:
1.  
Release Agreement